                                            Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAREN BURZDAK,                                    Case No. 21-cv-02148-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9              v.                                       MOTION TO COMPEL
                                                                                           ARBITRATION
                                  10     UNIVERSAL SCREEN ARTS, INC.,
                                                                                           Docket No. 20
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Karen Burzdak has filed a class action against Defendant Universal Screen Arts,

                                  15   Inc. (“USA”), asserting that it has a “practice of deceptively enrolling consumers into a paid and

                                  16   automatically renewing membership program.” Compl. at 1. She has pled violations of California

                                  17   Business & Professions Code §§ 17600 and 17200. Currently pending before the Court is USA’s

                                  18   motion to compel arbitration. Having considered the parties’ briefs and accompanying

                                  19   submissions, the Court hereby DENIES the motion to compel.

                                  20                       I.        FACTUAL & PROCEDURAL BACKGROUND

                                  21   A.      Complaint

                                  22           In her complaint, Ms. Burzdak alleges as follows.

                                  23           USA is a “multi-company retailer that owns and operates myriad e-commerce websites and

                                  24   brands including Acorn, Bas Bleu, Daedalus Books, Signals, Support Plus, and What on Earth.”

                                  25   Compl. ¶ 1. After a consumer places and finalizes an order from one of USA’s websites, she is

                                  26   presented with a free shipping option in a pop-up box. See Compl. ¶¶ 2, 16. For example:

                                  27

                                  28
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 2 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   Compl. ¶ 16. “[S]electing the free shipping option automatically enrolls [consumers] into a 7-day

                                  15   free trial to [USA’s] VIP Insider membership program that renews every month for $14.95.”

                                  16   Compl. ¶ 2. Although there is text in the pop-up box that mentions the VIP Insider membership

                                  17   program, the free trial, the automatic renewal, and the cost thereafter, Ms. Burzdak asserts that the

                                  18   information is not clear and conspicuous. See Compl. ¶ 19.

                                  19          In addition, Ms. Burzdak maintains that cancelling the VIP Insider membership is difficult.

                                  20   A consumer cannot “simply visit [the] website [where she made the purchase] and cancel the

                                  21   membership.” Compl. ¶ 21. Instead, a consumer can cancel the membership online only if she

                                  22   first creates an account with a different website (e.g., signalsvipinsider.com). See Compl. ¶ 21(ii).

                                  23   Also, although consumers can call a toll-free number to request cancellation, “[s]ome consumers

                                  24   have reported issues reaching [a] representative and some complain about being charged despite

                                  25   requesting to cancel.” Compl. ¶ 21(i). See, e.g., Compl. ¶ 23 (discussing a complaint made about

                                  26   trying to cancel by phone). Because USA “does not offer a timely and easy-to-use mechanism for

                                  27   cancelling the membership,” consumers have suffered “repeat and ongoing unauthorized charges.”

                                  28   Compl. ¶ 4.
                                                                                         2
                                            Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 3 of 14




                                   1           With respect to Ms. Burzdak specifically, she made a purchase through Bas Bleu (one of

                                   2   USA’s e-commerce websites) in October 2020. See Compl. ¶ 26. After she made the purchase,

                                   3   she responded to the pop-up box and enrolled in the VIP Insider membership program. She did

                                   4   not intend to enroll in the program and was not aware that she was enrolled “as part of her

                                   5   purchase process.” Compl. ¶ 27. Seven days after her purchase, USA charged Ms. Burzdak’s

                                   6   debt card $14.95 for the program. The deduction was automatically made for three months –

                                   7   November 2020, December 2020, and January 2021. See Compl. ¶ 28. Ms. Burzdak did not see

                                   8   the charges for about three months. When she discovered them, she called USA immediately to

                                   9   cancel the membership. See Compl. ¶ 30.

                                  10           Based on, inter alia, the above allegations, Ms. Burzdak alleges a violation of California’s

                                  11   Automatic Renewal Law, codified at California Business & Professions Code § 17600 et seq. See,

                                  12   e.g., Cal. Bus. & Prof. Code § 17602(a) (providing that “[i]t shall be unlawful for any business
Northern District of California
 United States District Court




                                  13   that makes an automatic renewal offer . . . to a consumer” to, e.g., “[f]ail to present the automatic

                                  14   renewal offer terms . . . in a clear and conspicuous manner before the subscription or purchasing

                                  15   agreement is fulfilled and in visual proximity . . . to the request for consent to the offer”). She also

                                  16   alleges a violation of § 17200. She seeks to represent a class defined as follows: “All persons in

                                  17   the State of California who were charged for a VIP Insider membership.” Compl. ¶ 31.

                                  18   B.      Arbitration Agreement

                                  19           USA contends that the claims asserted by Ms. Burzdak must be compelled to arbitration

                                  20   based on an agreement between the parties. In support of its motion to compel arbitration, USA

                                  21   has provided evidence related to the arbitration agreement and the surrounding circumstances.

                                  22   According to USA, “Ms. Burzdak enrolled in the VIP Insider membership program by Bas Bleu

                                  23   on or about October 25, 2020.” Radigan Decl. ¶ 3. An offer related to the program was presented

                                  24   to Ms. Burzdak as part of a post-purchase process. The offer was presented “with the option of

                                  25   receiving a free shipping refund on her order.” Radigan Decl. ¶ 5. Below is a part of “the offer

                                  26   and blank enrollment form in substantially the same form as it would have been presented to Ms.

                                  27   Burzdak on or about October 25, 2020.” Radigan Decl. ¶ 5.

                                  28
                                                                                          3
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 4 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                       Radigan Decl., Ex. 1 (offer). After Ms. Burzdak entered her email address and clicked the
                                  16
                                       “Submit” button, “she would have been informed on a new webpage, ‘Welcome to VIP Insider by
                                  17
                                       Bas Bleu.” Radigan Decl. ¶ 9; see also Radigan Decl., Ex. 2 (welcome page).
                                  18
                                              As indicated above, the paragraph in the middle refers to the Terms of Use for the VIP
                                  19
                                       Insider membership program: “By submitting your email address, you agree to enroll in a free 7
                                  20
                                       day trial of the VIP Insider by Bas Bleu program and the Terms of Use.” “The phrase ‘Terms of
                                  21
                                       Use’ is underlined to indicate it is a hyperlink.” Radigan Decl. ¶ 7. However, the phrase is not
                                  22
                                       highlighted through, e.g., the use of a different color for the font.
                                  23
                                              “[A] ‘Terms of Use’ hyperlink was also included at the bottom of the enrollment
                                  24
                                       webpage.” Radigan Decl. ¶ 11. (Although not entirely clear, USA seems to be referring to the
                                  25
                                       “Helpful Links” at the bottom of the enrollment webpage, one of which is the Terms of Use. See
                                  26
                                       Radigan Decl., Ex. 1. Ms. Burzdak claims that she did not receive the entirety of this webpage,
                                  27
                                       but rather only the portion copied above. See Opp’n at 2.)
                                  28
                                                                                           4
                                            Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 5 of 14




                                   1           Finally, an email acknowledgment was sent to Ms. Burzdak following her enrollment. At

                                   2   the very bottom of the email (in small font), there is the following sentence: “See Terms of Use for

                                   3   full details.” Radigan Decl., Ex. 4.

                                   4           A copy of the applicable Terms of Use can be found at Exhibit 3 to the Radigan

                                   5   declaration. Radigan Decl. ¶ 10.

                                   6              •   The Terms of Use do not mention the arbitration agreement in the first paragraph.

                                   7              •   The Terms of Use consists of seventeen sections. The second to last section, titled

                                   8                  “Disputes,” contains the arbitration clause. The arbitration clause provides as

                                   9                  follows:

                                  10                  Any dispute relating in any way to your visit to
                                                      vipinsiderbasbleu.com or to products you purchase through
                                  11                  vipinsiderbasbleu.com shall be submitted to confidential arbitration
                                                      in Ohio, except that, to the extent you have in any manner violated
                                  12                  or threatened to violate vipinsiderbasbleu.com’s intellectual property
Northern District of California
 United States District Court




                                                      rights, We may seek injunctive or other appropriate relief in any
                                  13                  state or federal court in the state of Ohio, and you consent to
                                                      exclusive jurisdiction and venue in such courts. Arbitration under
                                  14                  this agreement shall be conducted under the rules then prevailing of
                                                      the American Arbitration Association, Inc. The arbitrator’s award
                                  15                  shall be binding and may be entered as a judgment in any court of
                                                      competent jurisdiction. To the fullest extent permitted by applicable
                                  16                  law, no arbitration under this Agreement shall be joined to an
                                                      arbitration involving any other party subject to this Agreement,
                                  17                  whether through class arbitration proceedings or otherwise.
                                  18   Radigan Decl., Ex. 3 (Terms of Use).

                                  19                                          II.     DISCUSSION

                                  20   A.      Legal Standard

                                  21           USA contends that the Federal Arbitration Act (“FAA”) governs the instant case, and Ms.

                                  22   Burzdak does not argue to the contrary. Under the FAA, an agreement to arbitrate "shall be valid,

                                  23   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

                                  24   of any contract." 9 U.S.C. § 2. "The final clause of § 2, its saving clause, permits agreements to

                                  25   arbitrate to be invalidated by generally applicable contract defenses, such as fraud, duress, or

                                  26   unconscionability, but not by defenses that apply only to arbitration or that derive their meaning

                                  27   from the fact that an agreement to arbitrate is at issue." Sakkab v. Luxottica Retail N. Am., Inc.,

                                  28   803 F.3d 425, 432 (9th Cir. 2015) (internal quotation marks omitted).
                                                                                         5
                                            Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 6 of 14




                                   1   B.       Contract Formation

                                   2            Although Ms. Burzdak does not dispute that the FAA governs, she challenges USA’s

                                   3   contention that the parties had an agreement to arbitrate. Whether there was an agreement to

                                   4   arbitrate is a matter of contract formation. The FAA does not govern this question of contract

                                   5   formation. Instead, contract formation is governed by state law. As to which state’s law governs

                                   6   on the issue of contract formation, Ms. Burzdak contends that California law applies. USA

                                   7   suggests that the governing law is either that of California or Ohio,1 but also indicates that there is

                                   8   no material difference between the two, at least with respect to contract formation. Therefore, as a

                                   9   practical matter, the Court focuses on California law alone.2

                                  10            In the instant case, whether Ms. Burzdak agreed to arbitrate depends, in the first instance,

                                  11   on whether she agreed to the Terms of Use (which contain the arbitration clause). The Ninth

                                  12   Circuit has noted that, as a general matter, courts enforce browsewrap agreements3 (similar to the
Northern District of California
 United States District Court




                                  13   agreement at issue in the instant case) where (1) the website user had actual knowledge of the

                                  14   agreement or (2) the website puts a reasonably prudent website user on inquiry notice of the terms

                                  15   of the agreement. See Nguyen v. Barnes & Noble, Inc., 763 F.3d 1171, 1176-77 (9th Cir. 2014).

                                  16   This is consistent with California law. See Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 566

                                  17   (9th Cir. 2014) (noting that, under California law, “‘[a]n offeree, regardless of apparent

                                  18   manifestation of his consent, is not bound by inconspicuous contractual provisions of which he

                                  19   was unaware, contained in a document whose contractual nature is not obvious’”). Because USA

                                  20   does not argue that Ms. Burzdak had actual knowledge of the Terms of Use, the issue for the

                                  21

                                  22   1
                                           USA is a Ohio corporation.
                                  23   2
                                         “The issue of contract formation . . . is not a delegable gateway issue” (i.e., an issue for an
                                  24   arbitrator to decide instead of a court). Eiess v. USAA Fed. Sav. Bank, 404 F. Supp. 3d 1240, 1248
                                       (N.D. Cal. 2019). USA does not dispute such; it argues only that the arbitrator has been delegated
                                  25   the issues of enforceability and scope of the arbitration agreement. See Mot. at 6.

                                  26
                                       3
                                         A browsewrap agreement differs from a clickwrap agreement – the latter requiring a user to click
                                       a box indicating that the user agrees to the terms of the agreement. See Nguyen, 763 F.3d at 1175-
                                  27   76 (noting that, with clickwrap agreements, “website users are required to click on an ‘I agree’ box
                                       after being presented with a list of terms and conditions of use”; in contrast, with browsewrap
                                  28   agreements, “a website’s terms and conditions of use are generally posted on the website via a
                                       hyperlink at the bottom of the screen”).
                                                                                          6
                                           Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 7 of 14




                                   1   Court is whether a reasonably prudent website user was put on inquiry notice of the Terms of

                                   2   Use.4 The Ninth Circuit has explained:

                                   3                  Whether a user has inquiry notice of a browsewrap agreement, in
                                                      turn, depends on the design and content of the website and the
                                   4                  agreement's webpage. Where the link to a website's terms of use is
                                                      buried at the bottom of the page or tucked away in obscure corners
                                   5                  of the website where users are unlikely to see it, courts have refused
                                                      to enforce the browsewrap agreement. On the other hand, where the
                                   6                  website contains an explicit textual notice that continued use will act
                                                      as a manifestation of the user's intent to be bound, courts have been
                                   7                  more amenable to enforcing browsewrap agreements. In short, the
                                                      conspicuousness and placement of the "Terms of Use" hyperlink,
                                   8                  other notices given to users of the terms of use, and the website's
                                                      general design all contribute to whether a reasonably prudent user
                                   9                  would have inquiry notice of a browsewrap agreement.
                                  10   Nguyen, 763 F.3d at 1177 (emphasis added).

                                  11          In support of her argument that the Terms of Use were not conspicuous, Ms. Burzdak cites

                                  12   the Ninth Circuit’s decision in Lee v. Intelius Inc., 737 F.3d 1254 (9th Cir. 2013), as well as
Northern District of California
 United States District Court




                                  13   several district court cases. See Opp’n at 7-9. Like the instant case, Intelius involved a seven-day

                                  14   free trial of a product after which there was an automatic monthly fee. However, the facts relevant

                                  15   to the conspicuousness of the Terms and Conditions in Intelius are distinguishable from the facts

                                  16   relevant to the conspicuousness of the Terms of Use in the instant case. For example, in the

                                  17   instant case, there is a reference to the Terms of Use in close visual proximity to the “Submit”

                                  18   button. In contrast, in Intelius, there was no reference to the Terms and Conditions in close visual

                                  19   proximity to the relevant button. Below is the relevant screen shown to the consumer in Intelius.

                                  20

                                  21

                                  22

                                  23   4
                                         In its reply brief, USA contends that Ms. Burzdak improperly conflates the above inquiry notice
                                  24   standard with the substantive standard in determining whether there has been a violation of the
                                       California Automatic Renewal Law. See Reply at 1, 4; see also Cal. Bus. & Prof. Code §
                                  25   17602(a) (providing that it is unlawful for a “business that makes an automatic renewal offer or
                                       continuous service offer to a consumer” to “[f]ail to present the automatic renewal offer terms or
                                  26   continuous service offer terms in a clear and conspicuous manner before the subscription or
                                       purchasing agreement is fulfilled and in visual proximity . . . to the request for consent to the
                                  27   offer”) (emphasis added). Although the Court is not unsympathetic to USA’s implicit concern
                                       here – i.e., that the decision on the motion to compel arbitration will impact the substantive merits
                                  28   of the case – the inquiry notice standard does require the Court to consider whether the Terms of
                                       Use were clear and conspicuous as that term is used by the California Automatic Renewal Law.
                                                                                          7
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 8 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   See also Intelius, 737 F.3d at 1261 (agreeing with district court that plaintiff did not enter into a

                                  18   contract to arbitrate because “‘[n]either the text above the ‘YES’ button nor the ‘Offer Details’

                                  19   themselves mention the ‘Privacy Policy’ or the ‘Terms and Conditions’”; “[t]he arbitration clause

                                  20   was contained in the ‘Terms and Conditions’ that Lee would have seen only if he clicked on the

                                  21   hyperlink below ‘Offer Details’ on the right-hand side of the webpage”) (emphasis added). There

                                  22   was no clear statement that clicking the “Yes” button indicates acceptance of the Terms and

                                  23   Conditions, though that fact could arguably be inferred.

                                  24          Instead of Intelius, the Ninth Circuit’s decision in Lee v. Ticketmaster L.L.C., 817 Fed.

                                  25   Appx. 393 (9th Cir. 2020), is more informative. Below are the relevant screens that were shown

                                  26   to the consumer in Ticketmaster.

                                  27

                                  28
                                                                                          8
                                       Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 9 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          9
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 10 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   See Lee v. Ticketmaster L.L.C., No. 18-5987 VC (N.D. Cal.) (Docket No. 26) (Tobias Decl., Exs.
                                  18   F, H). The Ninth Circuit found that the Terms of Use in Ticketmaster were sufficiently
                                  19   conspicuous. It noted as follows:
                                  20
                                                     Lee validly assented to Ticketmaster's Terms of Use, including the
                                  21                 arbitration provision, each time he clicked the "Sign In" button when
                                                     signing into his Ticketmaster account, where three lines below the
                                  22                 button, the website displayed the phrase, "By continuing past this
                                                     page, you agree to our Terms of Use," as well as each time he
                                  23                 clicked the "Place Order" button when placing an order for tickets,
                                                     where directly above the button, the website displayed the phrase,
                                  24                 "By clicking 'Place Order,' you agree to our Terms of Use," where in
                                                     both contexts, "Terms of Use" was displayed in blue font and
                                  25                 contained a hyperlink to Ticketmaster's Terms. Thus, Ticketmaster's
                                                     website required users to "affirmatively acknowledge the agreement
                                  26                 before proceeding," and "the website contain[ed] an explicit textual
                                                     notice that continued use will act as a manifestation of the user's
                                  27                 intent to be bound." Lee "cannot avoid the terms of [the] contract on
                                                     the ground that he . . . failed to read it before signing," especially
                                  28                 when he "had a legitimate opportunity to review it." The fact that
                                                     Lee indicated his assent to Ticketmaster's Terms of Use roughly
                                                                                          10
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 11 of 14



                                                        twenty times during the relevant period only reinforces that he had
                                   1                    many such opportunities.
                                   2   Ticketmaster, 817 Fed. Appx. at 394-95. Unlike Intelius, the reader is clearly and explicitly

                                   3   informed that by clicking the subject boxes, the reader assents to the Terms of Use.

                                   4          Based on the Ninth Circuit’s Ticketmaster decision, this Court found that the Terms of Use

                                   5   in a slightly different Ticketmaster screen sufficiently conspicuous as well. See Hansen v.

                                   6   Ticketmaster Entm't, Inc., No. 20-cv-02685-EMC, 2020 U.S. Dist. LEXIS 233538 (N.D. Cal. Dec.

                                   7   11, 2020).

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                       Hansen v. Ticketmaster Entm’t, Inc., No. C-20-2685 EMC (N.D. Cal.) (Docket No. 23) (Tobias
                                  19
                                       Decl., Ex. 3).
                                  20
                                              This Court also took note of a similar holding reached by the Ninth Circuit in Dohrmann v.
                                  21
                                       Intuit, Inc., 823 Fed. Appx. 482 (9th Cir. 2020).
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           11
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 12 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   In re Intuit Free File Litig., No. C-19-2546 CDB (N.D. Cal.) (Docket No. 97) (Sun Decl. ¶ 5).
                                  24   The Ninth Circuit held that “[t]he relevant warning language and hyperlink to the Terms of Use
                                  25   were conspicuous – they were the only text on the webpage in italics, were located directly below
                                  26   the sign-in button, and the sign-in page was relatively uncluttered. TurboTax's website therefore
                                  27   provided sufficient notice to a reasonably prudent internet user of its Terms of Use, which include
                                  28
                                                                                       12
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 13 of 14




                                   1   an arbitration clause.” Intuit, 823 Fed. Appx. at 484. In all these cases, not only was assent to the

                                   2   Terms of Use explicit, but the hyperlink was clearly delineated, uncluttered by collateral language,

                                   3   and immediately proximate to the relevant button.

                                   4          In the instant case, the Court finds that there are important differences between (1) the

                                   5   screens at issue in the Ticketmaster cases and in the Intuit case and (2) the screen at issue in the

                                   6   instant case.

                                   7              •    Although, in all cases, the font size for the Terms of Use is small (compared to the

                                   8                   font size of other text on the same screen), the Terms of Use in the Ticketmaster

                                   9                   and Intuit cases is visually highlighted to the eye by being in a brighter, different

                                  10                   color (i.e., blue). The underlining of the Terms of Use in the instant case does not

                                  11                   have the same visual prominence as it is not highlighted by a different color which

                                  12                   would also clearly connote a hyperlink.
Northern District of California
 United States District Court




                                  13              •    The Ticketmaster and Intuit screens do not distract the eye from the Terms of Use

                                  14                   by giving visual prominence to other text. In contrast, in the instant case, visual

                                  15                   prominence – through bolding, a different color, and/or capitalization – is given to

                                  16                   other text, including “Free Shipping,” and thus attention is diverted away from the

                                  17                   Terms of Use.

                                  18              •    The sign-in screens in the Ticketmaster and Intuit cases simply ask the consumer to

                                  19                   sign into an account. There is nothing promotional about the screens or any

                                  20                   enticement which would distract the consumer from the content of the screens,

                                  21                   including the reference to the Terms of Use (which as noted above are given visual

                                  22                   prominence). In contrast, in the instant case, there is an obvious enticement and

                                  23                   distraction – free shipping – which is also accompanied by the command

                                  24                   “HURRY!”

                                  25              •    Although there is, in the instant case, some visual proximity between the Terms of

                                  26                   Use and the relevant button (“Submit”) – similar to the situation in the Ticketmaster

                                  27                   and Intuit cases – the value of the visual proximity is reduced by the fact that the

                                  28                   reference to the Terms of Use is buried in a relatively lengthy paragraph that
                                                                                          13
                                         Case 3:21-cv-02148-EMC Document 37 Filed 08/16/21 Page 14 of 14




                                   1                  largely focuses on and promotes free shipping and the VIP Insider program. This

                                   2                  stands in contrast to both the Ticketmaster and Intuit cases where the Terms of Use

                                   3                  are referred to in a short, simple sentence.

                                   4   See also Maree v. Deutsche Lufthansa AG, No. SACV 20-885-MWF (MRWx), 2021 U.S. Dist.

                                   5   LEXIS 16452, at *8-9 (C.D. Cal. Jan. 26, 2021) (holding that Expedia.com’s Terms of Use were

                                   6   not “sufficiently noticeable to put a reasonable user on inquiry notice of its provisions” – even

                                   7   though above the “Complete Booking” button, there was the statement: “By selecting to complete

                                   8   this booking I acknowledge that I have read and accept the Rules & Restrictions, Terms of Use . . .

                                   9   and Privacy Policy . . . and Government Travel Advice”); Berman v. Freedom Financial Network,

                                  10   LLC, No. 18-cv-01060-YGR, 2020 U.S. Dist. LEXIS 160406, at *8 (N.D. Cal. Sept. 1, 2020)

                                  11   (noting that the consumer is not clearly being asked to indicate her agreement to any Terms &

                                  12   Conditions where the buttons state: “This is correct, Continue!” and “Continue” – in spite of text
Northern District of California
 United States District Court




                                  13   above the buttons stating, “I understand and agree to the Terms & Conditions” and “I understand

                                  14   and agree to the Terms & Conditions which include mandatory arbitration”).

                                  15          Accordingly, the Court holds that, in the instant case, USA’s pop-up screen did not put a

                                  16   reasonably prudent website user on inquiry notice of the Terms of Use and, therefore, Ms.

                                  17   Burzdak cannot be bound by the Terms of Use which contain the arbitration provision. The

                                  18   motion to compel arbitration is therefore denied.

                                  19                                        III.     CONCLUSION

                                  20          For the foregoing reasons, the Court denies USA’s motion to compel arbitration. USA has

                                  21   within thirty (30) days from the date of this order to file a response to the complaint.

                                  22          This order disposes of Docket No. 20.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: August 16, 2021

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
                                                                                         14
